Citation Nr: 0028432	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-40 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the amount of $1,616.02 plus interest.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel
INTRODUCTION

The veteran had active service from August 1972 to August 
1976.  This appeal arises from a July 1994 decision of the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida RO.

In July 2000, a hearing was held at the St. Petersburg, 
Florida RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The evidence of record shows that the veteran was granted a 
VA guaranteed loan for the purchase of a home in January 
1981.  The veteran defaulted on his mortgage in September 
1992 and, after the foreclosure sale of the property in 
October 1993, the VA paid a claim to the noteholder pursuant 
to its guaranty obligation.  This action created the debt at 
issue.

In a February 1998 written presentation before the Board, the 
veteran's representative, on behalf of the veteran, 
challenged the validity of the debt at issue.  Essentially, 
the representative argued that the VA did not assist the 
veteran in avoiding foreclosure when he attempted on several 
occasions to bring his loan current.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has concluded that it is improper to adjudicate an 
application for waiver without first determining the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  
With respect to the question of the validity of the debt, 
there are normally two distinct avenues of review: (1) 
Whether the indebtedness is valid and enforceable against the 
veteran under the legal theory of indemnity, and if not, (2) 
whether it is valid and enforceable against him under the 
legal theory of subrogation.  The VA may usually seek 
reimbursement from a transferor-veteran under either theory.  
38 C.F.R. § 36.4323 (1999); Stone v. Derwinski, 2 Vet. App. 
56 (1992).  Pending adjudication and development of the issue 
of the validity of the debt, the Board must defer 
consideration of the waiver issue.

Finally, the record shows that the veteran has not submitted 
a financial status report since 1996.  It would be useful to 
obtain a current financial status report in this case. 

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following action:

1.  The RO should prepare a complete 
accounting of the total loan guaranty 
indebtedness, which details the exact 
amount of any loss sustained by the VA 
and how this amount was calculated.  
Copies of such accounting should be 
furnished to the veteran and associated 
with the claims folder.

2.  The RO should formally adjudicate the 
issue of the validity of the loan 
guaranty indebtedness.  The veteran 
should be notified of this determination 
and of his appellate rights, including 
the need to file a notice of disagreement 
and, following issuance of a statement of 
the case, a substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this claim in 
conjunction with the current appeal. 

3.  If the veteran's loan guaranty 
indebtedness is found to be legally 
enforceable, the RO should request that 
he provide a current financial status 
report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

4.  Thereafter, the RO should 
readjudicate the veteran's waiver claim.  
If it is determined that the claim should 
be denied, a supplemental statement of 
the case (SSOC) that accurately reflects 
the reasons for the decision and contains 
a recitation of the applicable laws and 
regulations insofar as claims for waiver 
of recovery of loan guaranty indebtedness 
are concerned, to include 38 U.S.C.A. § 
5302 (West 1991) and 38 C.F.R. 
§§ 1.964,1.965, should then be provided 
to the veteran.  The veteran should be 
given the opportunity to respond to the 
SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




